PER CURIAM
In this dissolution proceeding wife appeals, contending that the trial court’s property division was not just and equitable. On de novo review, we modify the judgment to award wife the piano and stool and a judgment against husband in the amount of $2,230. We affirm in all other respects.
Husband admits that the trial court misvalued the “MAPS” bank account, which was awarded to wife. The court assigned it a value of $17,139; husband admits that it only contained $12,679. Because the court properly sought to achieve an equal division of the property, the error resulted in awarding wife $4,460 less than husband. The imbalance can be remedied by requiring husband to pay wife $2,230.
Wife also claims that the trial court erred in awarding husband a piano that had great sentimental value to her, because it was given to her at age nine by her grandmother. Sentimental value of property may be considered in a property division. Jenks and Jenks, 294 Or 236, 656 P2d 286 (1982). The piano has little market value, and husband does not dispute wife’s request for the piano and the “clawfoot” piano stool.
We have reviewed wife’s other assignments and find no error.
Judgment modified to give wife judgment for $2,230 and to award piano and stool to wife; affirmed as modified. Costs, not including attorney fees, to wife.